Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Michael Fogarty on 06/28/2022.
The application has been amended as follows: 

1. (Currently Amended) A reactor device comprising: a coil; a magnetic core having the coil provided thereon; a case accommodating the coil and the magnetic core therein, the case having a screw hole and an opening; a cooling plate fixed to the case; an insulating sheet disposed between the coil and the cooling plate; a graphite sheet disposed between the coil and the cooling plate, the , wherein the graphite sheet has a compressibility equal to or larger than 50% upon having a pressure of 1 MPa applied to the graphite sheet.
3. (Cancelled).

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A reactor device comprising: a coil; a magnetic core having the coil provided thereon; a case accommodating the coil and the magnetic core therein, the case having a screw hole and an opening; a cooling plate fixed to the case; an insulating sheet disposed between the coil and the cooling plate; a graphite sheet disposed between the coil and the cooling plate, the graphite sheet being compressible; and a screw passing through the screw hole to fix the cooling plate to the case, wherein the coil contacts the insulating sheet through the opening of the case, and the graphite sheet contacts the cooling plate, wherein the graphite sheet has a compressibility equal to or larger than 50% upon having a pressure of 1 MPa applied to the graphite sheet.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the graphite sheet has a compressibility equal to or larger than 50% upon having a pressure of 1 MPa applied to the graphite sheet” in combination with the other claim limitations. 

Cited Prior Art
Hirschvogel et al (US 6270083) teaches relevant art in Fig. 1.
Mercuri et al (US 2001/0016618) teaches relevant art in [0002-0003].
Park et al (US 2007/0122936) teaches relevant art in Fig. 2-6a.
Yoshikawa et al (US 2013/0293335) teaches relevant art in Fig. 1-4.
YAMASHIMA et al (US 2015/0170817) teaches relevant art in Fig. 1-3a.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848